Exhibit 10.161 Schedule III Repayment Schedule Installment Date Principal Payments Interest Payments Installment Amount* Pmt. # Issuance Date September 3, 2013 1st Business Day of the 1st month after the Issuance Date 0 0 0 1 1st Business Day of the 2nd month after the Issuance Date 2 1st Business Day of the 3rdmonth after the Issuance Date 3 1st Business Day of the 4thmonth after the Issuance Date 4 1st Business Day of the 5thmonth after the Issuance Date 5 1st Business Day of the 6thmonth after the Issuance Date 6 1st Business Day of the 7thmonth after the Issuance Date 7 1st Business Day of the 8thmonth after the Issuance Date 8 1st Business Day of the 9thmonth after the Issuance Date 9 1st Business Day of the 10thmonth after the Issuance Date 10 1st Business Day of the 11thmonth after the Issuance Date 11 1st Business Day of the 12th month after the Issuance Date * Installment Amount is the aggregate payment to be paid by the Company to the Holder on the Installment Date. Such amount represents principal and interest. Schedule Amended September 3, 2013 /s/Charles P. Kuczynski Charles P. Kuczynski
